Citation Nr: 1027825	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for major depressive disorder.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and 
from August 1981 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of May 2008 and July 2009 by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-Salem, 
North Carolina.  The former granted service connection for major 
depressive disorder and assigned an initial evaluation of 30 
percent, effective October 2007; and, the latter denied 
entitlement to a TDIU.  The Veteran perfected separate appeals of 
both determinations.

In July 2009, a decision review officer granted an increased 
initial evaluation for the major depressive disorder from 30 to 
70 percent, effective retroactively to October 2007.  The Veteran 
has indicated he wants an evaluation in excess of 70 percent, and 
thus the appeal continues.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's major depressive disorder is manifested by total 
occupational and social impairment.

2.  Service connection is in effect for major depressive 
disorder, currently evaluated as 70 percent disabling, and 
residuals of L2 fracture, currently evaluated as 20 percent 
disabling.  The combined schedular rating is 80 percent.

3.  The veteran completed three years of college and has work 
experience in security, sales, managing, truck driver, and 
bouncer.  He last worked in 2007.

4.  The Veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in employment consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation in excess of 70 
percent for major depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 20010); 38 C.F.R. 
§§ 3.159, 3.655(b), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2009).

2.  The requirements for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b), 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim for a higher initial evaluation for major 
depressive disorder, as service connection, an initial rating, 
and an effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Regarding the claim for entitlement to a TDIU, the requirements 
of the Veterans Claims Assistance Act of 2000 have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
correspondence dated in October 2008 prior to the July 2009 
rating decision on appeal, of the information and evidence needed 
to substantiate and complete a claim for a TDIU, the 
responsibilities each party had in obtaining and submitting 
evidence, and how effective dates are assigned.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  Records from 
the Social Security Administration were obtained and are in the 
claims file.  VA treatment records are also in the claims file.  
There is no assertion that any identified records were not sought 
or obtained.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board notes that the Veteran was scheduled for a VA 
examination in March 2010.  That same month, he contacted VA and 
asked to have his examination rescheduled because he did not have 
transportation.  See VA Form 21-0820, Report of General 
Information.  The examination was rescheduled to April 2010, and 
the record reflects the Veteran failed to appear for the 
examination.  In April 2010 statement of the case and 
supplemental statement of the case, the Veteran was informed of 
his failure to report for the April 2010 VA examination and did 
not indicated a willingness to report for an examination.  
Therefore, the Board finds that a remand for a new examination is 
not warranted.

The duty to assist the claimant is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is 
required to report for scheduled medical examinations.  38 C.F.R. 
§ 3.326(a) (2009) ("Individuals for whom an examination has been 
scheduled are required to report for the examination." 
(Emphasis added.)).  If a claimant fails to report for a 
scheduled examination, VA regulations provide that the claim will 
be decided based upon the available evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005); 38 C.F.R. § 3.655 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) has stated that a claimant has an obligation to cooperate 
in the development of evidence pertaining to his claim, and the 
failure to do so puts the claimant at risk of an adverse 
adjudication based on an incomplete and underdeveloped record.  
See Kowalski, 19 Vet. App. at 178.  In Kowalski, the Court stated 
its caselaw on a claimant's cooperation is clear: "'If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'"  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood, supra).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.	Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV), page 32).  A global 
assessment of functioning score of between 41 and 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, it does not assign disability percentages based 
solely on global assessment of functioning scores.  See 38 C.F.R. 
§ 4.130.  Rather, global assessment of functioning scores are but 
one factor to be considered in conjunction with all the other 
evidence of record.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's major depressive 
disorder.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. At 126.

The applicable rating criteria for mental disorders provide that 
an acquired mental disorder which results in total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation  38 C.F.R. § 4.130.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 70 percent for major depressive 
disorder.  The reasons follow.

The Board notes that there are inconsistencies in the record.  
For example, in October 2007, Dr. Jabbour stated that the Veteran 
was able to relate "very well" with him during the evaluation.  
The Veteran was appropriate.  Dr. Jabbour described the Veteran's 
thought processes as goal directed, within normal limits, and 
logical.  There was no looseness of associations or tangential 
thinking.  The Veteran denied auditory or visual hallucinations, 
and there was no evidence of a psychosis or delusions.  Dr. 
Jabbour described the Veteran as alert and oriented and having 
"very good" good insight and judgment.  He also stated the 
Veteran's recent and remote memory were intact.  

However, when the Veteran was examined by VA in February 2008, 
the examiner noted the Veteran presented with an unusual mix of 
anger and paranoia.  He stated the Veteran's speech was 
tangential and threatening in nature towards the evaluator.  The 
examiner stated the Veteran's thought processes were rambling and 
illogical.  Judgment and insight were described as poor.  The 
examiner found that the Veteran's report of symptoms were an 
unusual combination and that his behavior was "very 
exaggerated."  She noted that the Veteran had difficulty stating 
a detailed history, but then gave her an extremely detailed 
history of employment history.

In a statement the Veteran submitted at the time he was examined 
in February 2008, he stated had had frequent auditory and visual 
hallucinations, including someone calling his name.  He also 
stated he had memory problems and would frequently get lost while 
driving his car and could not remember what he "just read."  

The Veteran underwent psychological testing in March 2008 by VA, 
and the evaluator determined that the Minnesota Multiphasic 
Personality Inventory-II results were invalid, as were the Trauma 
Symptom Inventory results, noting that both scales were 
"extremely elevated" and demonstrated over endorsement.  The 
psychologist stated the Veteran reported visual and auditory 
hallucinations for the past two to three years.  But see October 
2007 evaluation by Dr. Jabbour, wherein the Veteran specifically 
denied BOTH auditory and visual hallucinations, which was 
approximately five months prior.

In reading through these evaluations, the Board finds that there 
are credibility issues with the Veteran.  It is difficult to 
reconcile the personality difference between that described by 
Dr. Jabbour in October 2007 (stating that the Veteran related 
"very well" to him) and that described by the VA examiners in 
February and March 2008 and by the Veteran himself in February 
2008 (showing an angry, hostile, threatening person).  

While it may be possible the Veteran's psychiatric disability 
could have gotten worse during that four-month period, the Board 
finds it unlikely and has accorded the Veteran's report of 
symptoms in February 2008 and March 2008 of significantly 
lessened probative value.  Specifically, the Board finds that the 
Veteran intentionally exaggerated his symptoms before VA in the 
hopes of obtaining a higher evaluation for his psychiatric 
disorder.  When the Veteran specifically denied auditory and 
visual hallucinations in October 2007, but then reported that he 
had both in February 2008 and had both for two to three years in 
March 2008, which is only five months later, it demonstrates an 
inconsistency that the Board cannot and will not ignore.  The 
fact that the Veteran's psychological testing resulted in invalid 
results due to over endorsement of symptoms only confirms the 
Board's suspicion that the Veteran is exaggerating his symptoms.  
As a result of this conclusion, the Board will be according 
little to no probative value to the Veteran's report of severe 
symptoms.

The Board is fully aware that an argument could be made that the 
Veteran's inconsistent statements could be indicative of a severe 
psychiatric disorder or, as contemplated by the 100 percent 
evaluation, "gross impairment in thought processes or 
communication."  The Board has considered that fact.  However, 
in February 2008, the Veteran submitted a statement at the time 
of the VA examination, wherein he provided a detailed report of 
what happened in service and the symptoms he was experiencing at 
that time.  The facts presented are entirely relevant to the 
Veteran's claim.  In July 2009, he submitted a well-written 
statement arguing why he warranted a higher evaluation than 
30 percent for his psychiatric disorder.  It is clear that the 
Veteran, himself, wrote the document, as he signed it and wrote 
"pro se," which means he is representing himself.  The 
argument, again, was well written, addressed the DSM-IV and 
global assessment of functioning score, and cited relevant case 
law from the United States Court of Appeals for Veterans Claims 
(Court).  No one can argue that the Veteran's statements were 
grossly impaired or irrelevant.  The Veteran was able to properly 
fill out the VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, at that time.  This is 
direct evidence against a finding that the Veteran has gross 
impairment in thought processes or communication.  The Veteran's 
communications with VA throughout the appeal process is entirely 
relevant and logical.  The Board concludes that the Veteran's 
report of severe psychiatric symptoms is intentional and not 
indicative of the true level of severity of his service-connected 
psychiatric disorder.

Thus, the Board will be according more probative value to the 
clinical findings made by Dr. Jabbour than those reported by the 
VA examiners in February and March 2008.  The Board reiterates 
that VA attempted to have the Veteran examined again in 2010, and 
the Veteran failed to report for the April 2010 psychiatric 
evaluation.  

The Board concludes as a fact that the Veteran does not meet the 
criteria for the 100 percent evaluation for major depressive 
disorder.  The Veteran does not have gross impairment in thought 
processes or communication.  For example, when the Veteran has 
been evaluated by both VA and private examiners, he has been able 
to articulate his symptoms associated with his psychiatric 
disorder.  In October 2007, Dr. Jabbour stated the Veteran's 
thought processes were goal directed, within normal limits, and 
logical.  There was no looseness of associations or tangential 
thinking.  Dr. Jabbour stated the Veteran related "very well" 
to him.  He also stated the Veteran had "very good" insight and 
judgment.  In a statement from the Veteran received in July 2008, 
he presented very relevant arguments as to why he warranted a 
higher evaluation for the service-connected major depressive 
disorder.  He cited the DSM-IV and case law from the Court.  In 
the subsequent treatment records from Dr. Jabbour, it shows the 
Veteran articulating his feelings and symptoms.  When the Veteran 
was informed that he was scheduled for an examination in March 
2010 and would be unable to attend the examination, he had the 
relevant thought processes to call VA and asked to have his 
examination rescheduled.  This is all evidence against a finding 
of gross impairment in thought processes or communication.

The credible evidence is against a finding of persistent 
delusions and hallucinations.  To the extent that the Veteran 
claims the has hallucinations, the Board rejects those 
allegations as being inconsistent with what he reported to Dr. 
Jabbour in October 2007.  The Veteran's subsequent allegations of 
having years of auditory and visual hallucinations is entirely 
not credible.  

There is no credible evidence of grossly inappropriate behavior.  
In October 2007, Dr. Jabbour noted the Veteran was able to relate 
to him "very well" and found the Veteran to be "appropriate."  
The threatening attitude the Veteran demonstrated towards the VA 
examiner in February 2008 is found not to be credible and was 
intentional on the part of the Veteran.  There is no evidence of 
the Veteran being unable to perform activities of daily living.  
In February 2008 and March 2008, the VA examiner described the 
Veteran as clean, neatly groomed, and appropriately dressed.  
While the Veteran's wife submitted a statement to the Social 
Security Administration indicating the Veteran did not bathe and 
wore dirty clothes, the Board finds such report of symptoms not 
credible since no examiner throughout the appeal period made such 
a finding.  There is also no credible evidence of disorientation 
to time or place.  In October 2007, February 2008, and March 
2008, all examiners found the Veteran was oriented.  There is no 
evidence of there being memory loss for names or close relatives, 
own occupation, and own name.  The fact that the Veteran is able 
to report his family history and what happened in service is 
evidence against such a finding.

The Veteran has described physically assaulting a prior boss 
while on the job, which could indicate some sort of danger of 
hurting others.  While the Board questions the accuracy of such 
fact, even if the Board accepts that fact as true, it does not 
establish that the Veteran's symptoms more closely approximate 
the criteria for the 100 percent evaluation for major depressive 
disorder.  Specifically, just because the Veteran meets this one 
symptom of the seven symptoms described under the 100 percent 
evaluation, it does not mean that a 100 percent evaluation should 
be granted.  

The Board is aware that the symptoms listed under the 100 percent 
evaluation are examples of the types and degree of symptoms that 
would warrant that evaluation, and that the Veteran need not have 
these particular symptoms in order to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  However, the criteria 
described under the 100 percent evaluation indicate a more 
serious disability than the Veteran has demonstrated during the 
appeal period for the reasons described above.  

The Board is also aware of the global assessment of functioning 
scores provided by Dr. Jabbour (43) and the VA examiners (45 and 
48).  The symptoms described under the range of scores of between 
41 and 50 are completely contemplated by the 70 percent 
evaluation.  

The Board has reviewed the records from the Social Security 
Administration addressing the Veteran's psychiatric symptoms.  
Most of what is shown in those records are either symptoms the 
Veteran has reported or assessments by the examiner based upon 
the Veteran's report of exaggerated symptoms.  The Board has 
accorded these clinical findings lessened probative value because 
of the reliance on the Veteran's own statements, which statements 
the Board finds not credible.  See Black v. Brown, 5 Vet. App. 
177 (1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises). 

The Veteran is competent to report his symptoms.  To the extent 
that he asserted his service-connected psychiatric disorder 
warranted an increased evaluation, the RO agreed with him and 
granted a 70 percent evaluation.  However, to the extent that he 
has implied he warrants an evaluation in excess of 70 percent, 
the Board finds that the preponderance of the evidence is against 
such finding for the reasons stated above (a finding that the 
Veteran has exaggerated his symptoms).  The Board finds that the 
Veteran does not have total occupational and social impairment as 
contemplated by the 100 percent evaluation.  The Board is 
responsible for weighing all of the evidence and finds that the 
preponderance of it is against an evaluation in excess of 70 
percent for major depressive disorder.  The benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, in view of the denial of entitlement to an initial 
evaluation in excess of 70 percent, the Board finds no basis upon 
which to predicate the assignment of "staged" rating.  See 
Fenderson, supra.

The Board's decision that the Veteran's major depressive disorder 
symptoms warrant no more than a 70 percent evaluation is based on 
the what the facts show.  The symptoms presented by the Veteran 
are fully contemplated by the assigned rating.  There is no 
evidence that this Veteran's disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that major depressive disorder 
at any time during the appellate term necessitated 
hospitalization.  The 70 percent evaluation contemplates severe 
occupational impairment.  Thus, the Board finds no evidence to 
indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).



B.	Individual Unemployability

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  

Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one person) 
shall not be considered substantially gainful employment.  
However, if the total rating is based upon a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran noted on his application for unemployability that he 
is a high school graduate and he has two years of college.  See 
VA Form 21-8940, received in July 2008; but see October 2007 
psychiatric evaluation report, wherein Veteran reported having 
three years of college.  On the VA Form 21-8940, he indicated he 
last worked in 2007 as a salesman.  The Veteran stated he left 
because the traveling in a car, doing the paperwork, and 
interacting with customers was too stressful.  

The RO arranged for another examination specifically for the 
purpose of determining if the Veteran's service-connected 
disabilities rendered him unemployable.  The Veteran cancelled 
the first scheduled examination and requested that it be 
rescheduled at a facility closer to his home.  That request was 
met, and he again failed to report without notification to the RO 
or other explanation.

When a claimant fails to report for an examination scheduled in 
conjunction with any original claim, the claim shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).  

The question before the Board is whether the Veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and occupational 
background, such that a TDIU may be assigned.

The Veteran's service-connected disabilities are major depressive 
disorder, evaluated as 70 percent disabling, and residuals of L2 
fracture, rated as 20 percent disabling.  His combined evaluation 
is 80 percent.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.  The 
reasons follow.

Initially, the Board notes that the Veteran meets the schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board finds 
that the Veteran has had three years of college versus the two 
years he reported on his VA Form 21-8940.  The reason the Board 
has accorded more probative value to what he reported in October 
2007 is that he was not seeking entitlement to a TDIU, and thus 
he had no reason to under report his education.  The discussion 
above regarding the Board's finding that the Veteran is not 
credible and its rationale are incorporated here.

In October 2007, the Veteran reported to Dr. Jabbour that he had 
stopped working due to his psychiatric disorder and his inability 
to get along with others.  However, in July 2007, he reported to 
a VA examiner that he had stopped working because of his service-
connected low back disorder.  See July 2007 VA examination report 
("[H]e finally quit work in 2007 because of his back. . . .  His 
work caused pain on the job.").  Thus, yet again, the Veteran 
has provided inconsistent statements.  This is further evidence 
indicative of the Veteran lacking credibility.  It is one thing 
to report that he left his job because of his back and other 
problems, but at the July 2007 VA examination, the Veteran 
implied that it was solely his back that caused him to stop 
working.  At the October 2007 and February 2008 examinations, the 
Veteran stated he had stopped working in 2007 because he could 
not get along with his co-workers.  He reiterated such finding in 
his VA Form 21-8940, when he indicated that it was only his 
psychiatric disorder that had impacted his ability to work.  In 
that application, he had an opportunity to indicate that both of 
his service-connected disabilities had impacted his ability to 
work.  However, he chose only the psychiatric disorder, which is 
contradicted by his July 2007 statement.  

For a veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 38 
C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities clearly result in 
impairment in his ability to work; after all, he has a combined 
evaluation of 80 percent.  While there is evidence that the 
Veteran may have difficulty getting along with others, there is 
no credible evidence that he could not do a job that involved 
more solitary work.  He has three years of college.  He would 
have the ability to obtain a sedentary job with that much 
education.  In Dr. Jabbour's October 2007 evaluation, he noted 
the Veteran reported long history of numerous jobs, and his 
report that he left most of them due to conflicts with his 
supervisor.  What is missing from Dr. Jabbour's opinion was a 
finding that the Veteran was unemployable.  The February 2008 and 
March 2008 VA examiners did not assess the ultimate question of 
unemployability.  However, to the extent that the examiners noted 
the Veteran had a serious impairment with respect to his 
psychiatric disorder, the 70 percent evaluation contemplates a 
severe impairment.  

The Board is aware that global assessment of functioning scores 
of between 41 and 50 contemplate the inability to work.  None of 
the examiners who entered global assessment of functioning scores 
of between 41 and 50 stated specifically that the Veteran was 
unable to work because of the service-connected psychiatric 
disorder.  There are many symptoms listed under that range, and 
the Board will not assume that the examiners found the Veteran 
was unable to work.  In the March 2008 addendum to the February 
2008 examination, the examiner stated that the Veteran's 
psychiatric disorder caused the Veteran "severe" occupational 
and social impairment.  Again, a 70 percent evaluation 
contemplates severe occupational and social impairment.  

When the Veteran was evaluated for Social Security Administration 
disability benefits, an examiner determined that the Veteran 
would have difficulty adapting to changes and coping with stress 
in the work environment and that the Veteran could not perform 
simple, routine, repetitive tasks.  The 70 percent evaluation 
contemplates these kind of symptoms.  The Veteran's action of 
failing to report for his scheduled examination deprived the 
rating board of information that would have been used to make the 
determination.  

For now, the Board must base its determination on the evidence of 
record, which the Board finds is lacking in accurate facts.  
Because of the Veteran's inconsistent statements, the Board will 
not resolve any doubt in the Veteran's favor.  Thus, the Board 
concludes the preponderance of the evidence against the claim.  
38 C.F.R. §§ 3.655(b), 4.16.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to an initial evaluation in excess of 70 percent for 
major depressive disorder is denied.

Entitlement to a TDIU is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


